Mr. Justice Gridley delivered the opinion of the court. 2. Bankruptcy, § 74*—when defense of discharge must he made to deficiency decree in foreclosure suit. Where a maker of notes secured by a trust deed subsequently obtains a discharge in bankruptcy, a deficiency decree may be entered against him in a suit to foreclose the trust where he fails to plead his discharge as a defense in the first instance, and it is n.ot necessary to give him notice and an opportunity to plead such defense after the foreclosure sale and before the deficiency decree is entered, where the bill prayed for a deficiency decree in case the proceeds of the sale were insufficient.